Title: To Thomas Jefferson from John Trumbull, 11 June 1789
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
London June 11th. 1789.

I have yours of the 1st. by the last Post, and am happy you find the Account right: since writing that you must have receiv’d by Mr. Broome, the Bills Receipts &c.—You will receive by the Diligence of tomorrow Sterne’s Journey, Shandy and Sermons, unbound:—these are all of his works which have been publishd by Wenman in his very small size, and cost 8/6.
If my affairs were in other respects as I would wish them, I should have given an immediate and positive answer to your proposition: it would have been an Answer of Thankfulness and Acceptance: for nothing could be propos’d to me more flattering to my pride or more consonant, (at least for some time) to my wishd for pursuit.—The most powerful motive I had or have for engaging in, or continuing the study of painting has been, the wish of commemorating the great Events of our Countrys Revolution:—I am fully sensible that the profession as it is generally practised, is frivolous, little useful to Society, and unworthy the  attention of a Man who possesses talents for more serious occupations—but, to diffuse the knowledge and preserve the Memory of the noblest series of Actions which have ever dignified the History of Man:—to give to the present and the future Sons of Oppression and Misfortune such glorious Lessons of their rights and of the Spirit with which they should assert and support them:—and even to transmit to their descendants the personal resemblance of those who have been the great actors in these illustrious scenes, were objects which gave a dignity to the profession, peculiar to my situation: and some superiority also arose from my having borne personally, an humble part in the great Events which I was to describe:—no one lives possessing with me this advantage, and none can come after me to divide the Honor of Truth and Authenticity, however easily I may be exceeded in Elegance:—Vanity was thus on the side of Duty, and while I felt some honest pride in the prospect of performing a work such as had never been done before, and in which it was not easy to see that I should ever have a successful Rival:—I flatterd myself that, in devoting a few Years of my Life to this Object, I did not make an absolute waste of Time, or squander uselessly, talents from which my Country might justly have demanded more valuable Services.
With how much Assiduity, and with what degree of success I have pursued the studies necessarily preparatory to this purpose, the World will decide in the Judgement it passes on the picture which I now exhibit to them:—and this I need not fear will deceive me. For it will be biass’d to a favorable decision, by no partiality for me, or for my Country.
But while I have done all what depended upon my personal exertions, I have been tempted by the advice of friends to a foolish and pernicious confidence in the exertion of another:—the Two pictures which you saw at Paris three years ago, I had then put into the hands of a printseller, to have engrav’d and published, and as the prospect of Profit to him was considerable, I relied upon his using the utmost Dispatch: instead of which the foolish imprudent creature has suffer’d three years to elapse without having made almost the smallest progress: instead therefore of having a Work already advanc’d to shew to my Countrymen and the World, I am but where I was Three Years since, with the Deduction from my Ways and Means, of three Year’s expence, in place of any advantage: with prospects blighted, and the hopes of the future damp’d by the Experience of past misconduct:—add to which the  enthusiastic Memory of Actions however great, daily fades from the Mind:—The warm attention which the Nations of Europe once paid to us, is diverted to Objects more immediately interesting to themselves—and even France, from whom I entertain’d particular Hopes, is probably too much occupied by her own revolution, to think so much of ours, as formerly.
Thus circumstanc’d I foresee the utter impossibility of proceeding, without the warm patronage of my Countrymen.—three or four Years must still pass before I can reap any considerable advantage even from what I have been doing here:—and as I am very far from rich; those Years must not be employ’d in prosecuting a plan, which without the patronage of my Country, will only involve new certainties of great and immediate Expence, with little probability even of distant reward:—I do not aim at Opulence:—but I must not knowingly run into Embarrassment and Ruin.
I am asham’d to trouble you with such a detail, but without it I could not well explain my reason for not giving you a decided answer:—you now see that my future movements depend entirely upon my reception in America, and as that shall be cordial or cold, I am to decide whether to abandon my Country or my Profession:—I think I shall not Hesitate:—for, tho’ I am secure of a kind reception in any quarter of the Globe, if I will follow the general example of my profession, in flattering the Vanity, or apologizing for the Vices of Men, yet the Ease and perhaps Elegance which would follow such a conduct would be but a poor compensation for the contempt which I should feel for myself:—and for the necessity which it would impose upon me, of submitting to a voluntary sentence of perpetual Exile.
I hope for better things. Monuments have been repeatedly voted to her Heroes. Why then should I doubt the readiness of our Country to encourage me in producing monuments not of Heroes or patriots only, but of the Events on which their Title to their Country’s Gratitude is founded:—monuments which by being multiplied and little expensive, may be diffus’d over the World, instead of being confin’d to one narrow Spot.—Immediately therefore upon my arrival in America, I shall propose a subscription for prints to be publishd from such a series of Pictures as I intend, with the Condition of returning their money to Subscribers, if the Sum receivd shall not be sufficient to justify my proceeding, and I shall first solicit the public protection of the Congress:—I have been told it is a Custom for the King of France to be a Subscriber for 100  Copies of all the Elegant works engrav’d by his subjects. These are deposited in the Bibliotheque du Roy, and distributed in presents to Foreigners of Taste as specimens of the state of the Arts:—Would it be improper in the United States to adopt this method, not of boasting of their Artists, but of diffusing a Knowledge of their Origin, and a lesson of the Rights of Men, thro other Nations?—And since the Example of past greatness is a powerful incentive to emulation, would such prints be an improper present to some of their servants? The Expence would be small, and the purpose of Medals and Monuments as motives to Virtue, and confirmations of History would receive a valuable support—perhaps it may be the fate of Prints to outlast either Marble or Bronze.
Should a subscription of this sort fill in such a manner as to justify me, I shall go on with all possible diligence, and must of course pass some years in Europe, and as I have acquir’d that knowledge in this Country which has been my only object and shall have many reasons to prefer Paris to London as the place of my principal residence, I shall in that case be very proud and Happy to accept your proposal:—But if, on the contrary, my Countrymen should not give me such encouragement as I wish, I must give up the pursuit, and of course shall have little desire to return for any stay in Europe.—In the mean time, viewing the absolute uncertainty of my situation, I must beg you not to pass by, on my account, any more favorable subject which may offer before I have the Happiness to meet you in America, which however I hope will be ere long:—and till then you will receive this explanation not as a fictitious or evasive apology, but as a transcript of the disagreeable uncertainty of my own mind: and will believe me when I repeat that no proposal could be made me by any person of a more pleasing and flattering nature than this from you:—I am fully sensible of the Honor you do me, and equally sensible how feeble pretensions I have to your partiality, and shall ever remember with encreas’d gratitude and Esteem this new instance of your unmeritted Goodness to your—

J. Trumbull

